Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 5 May 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My beloved friend.
Washington May 5. 1806

After a couple of days of anxious solicitude 1 last night recieved your very affectionate letter from New York which revived my half drooping spirits by affording me the delightful certainty of your being in health and having arrived thus far in safety—
I am rejoiced to hear that the Col. still supports his misfortune with cheerfulness and sincerely wish he may yet find a more pleasing termination to his difficulties  than we at present have reason to hope I admire the plan of your Sisters going to pass the Summer with you and should much regret her declining your invitation as it was what I desired to propose before you left this place but the uncertainty in which we remain as to your future residence  induced me to wait untill I heard further from you I request you to make my affectionate love to Mrs. Smith and tell her how much I regret not being able to join you and pass the Summer in her Society—your Sisters company will I am sure prove a great benefit to yourself as I trust it will prevent a too intense application to business of which I at present confess I am extremely apprehensive for  my sake my beloved friend and for that of our dear little ones let me entreat you to attend to your health and beware of again reducing your strength as you did the last year or your constitution will be materially injured—
Mr Hellen has been in Baltimore since the Thursday after you left as he was called as a witness on a trial trial for defamation between Gov Mercer and Mr. Ray an englishman with whom Mr. Hellen has had some very unpleasant dealings—
Mama has had a letter from Mr. Thorpe in England making bitter complaints of Mr. Maitlands conduct who it seems has at length discover’d his real character and excited some suspicion of his  honesty it appears from Mr T.’s letter that the late remittances made by Mr Cook which became due at certain periods have not been paid to the creditors which has occasioned doubts as to the other property in Mr. M’s hands Taylor & Strond have filed a bill in Chancery and got letters of administration in which he endeavor’d to be joined which they absolutely refused and the affair must now take its course Mr Pinckney who has been here was very anxious to see you before he sailed for England he has offer’d to do any thing for Mama in this business and seems to think that the notes may be of use in England Mama wished to know your opinion as she thought it would be imprudent to trust the original notes out of her hands—
This New York affair makes a great noise here. The President has issued a proclamation which I have not seen but it does not seem to be generally approved he leaves town tomorrow for Monticello I do not hear a word of news excepting that it is said Mr Monroe is to return and Mr. Pinckney is to remain as minister in england Mr Wright I suppose you have heard is appointed Attorney general of the state of Maryland in Mr Pinkneys place in all probability you will have less talking in the Senate next Session—
Adieu my best beloved Kiss our little darlings for me repeatedly and remember to impress upon their young minds that they have a mother whose every wish in this world centres in them and you and whose heart untill it ceases to beat will throb with every sentiment of love and affection.
L. C. Adams
P.S. I will thank you to pay Mrs. Adams for the purchases she has made for me and deduct it from my next quarter—I paid Mr Hellen 150 Dollars as you he said he did not know what it was for you carried away the Book which you had made for the Thermometer I beg you will send it at as soon as possible I have been very attentive to since your departure and am up at Sun rise every morning to look at it.—Adieu

